     2:18-mn-02873-RMG          Date Filed 09/27/19      Entry Number 320             Page 1 of 6



                                                                           :--.~:        . _. ·._;~;Jc
                       IN THE UNITED STATES DISTRICT              cotSilfl\,        Ci \,;LESTOlt. SC
                       FOR THE DISTRICT OF SOUTH CAROLffi't,SEP                      27 PM I: 50
                              CHARLESTON DIVISION

                                               )
IN RE: AQUEOUS FILM-FORMING                    )   MDL No. 2:18-mn-2873-RMG
FOAMS PRODUCTS LIABILITY                       )
LITIGATION                                     )   ORDER
                                               )
                                               )   This Order Relates to
                                               )   Case No. 2:19-cv-02123-RMG
                                               )
                                               )



       Before the Court is the State of New York's motion to remand its claims to New York

state court. (Dkt. No. 230.) For the reasons set forth below, the motion is denied.

I.     Background

       In February 2019, the State of New York ("New York") brought claims against 3M

Company, Tyco Fire Products L.P., Chemguard, Inc., Buckeye Fire Equipment Company and

National Foam, Inc. ("Defendants") alleging that the aqueous film-forming foam ("AFFF") and

related products designed, manufactured, marketed and sold by Defendants contaminated New

York groundwater with the chemical compounds perfluorooctanoic acid/perfluorooctanoate

("PFOA") and perfluorooctane sulfonic acid/perfluorooctane sulfonate ("PFOS"), resulting in

New York incurring costs to investigate, monitor, remediate and otherwise respond to the

resulting public health risk and harm to New York's natural resources. (2:19-cv-02123-RMG,

Dkt. No. 1-1   11 1-4.) New York alleges that the AFFF products designed or manufactured by
Defendants, containing PFOS/PFOA, were stored or used at sites throughout New York,

including certain civilian airports. (Id. at 30.) New York brought four causes of action for public
       2:18-mn-02873-RMG           Date Filed 09/27/19      Entry Number 320         Page 2 of 6




nuisance, strict products liability for defective design, strict products liability for failure to warn,

and restitution. (Id. 11131-57.)

         In June      2019,   Defendants   Tyco    Fire   Products    L.P.   and    Chemguard,      Inc.

("Tyco/Chemguard") removed the action to the District Court for the Northern District of New

York on the basis of the federal officer removal statute, 28 U.S.C. § 1442(a)(l). (Id. Dkt. No. 1.)

The Judicial Panel on Multidistrict Litigation (the "Panel") then transferred this matter under 28

U.S.C. § 1407 into these multidistrict litigation proceedings, finding that transfer serves the

convenience of the parties and witnesses and promotes just and efficient litigation. (Id. Dkt. No.

19.)    New York initially opposed the transfer, but then withdrew its opposition.              Shortly

thereafter, New York brought the instant motion to remand this action to the New York Supreme

Court in Albany County.

II.      Legal Standard

         As the parties that invoked the Court's jurisdiction, Tyco/Chemguard bear the burden of

establishing that the case was properly removed from state court. Mulcahey v. Columbia Organic

Chem. Co., 29 F.3d 148, 151 (4th Cir. 1994); see also Bennett v. Bally Mfg. Corp., 785 F. Supp.

559, 560 (D.S.C. 1992). The Court should strictly construe removal jurisdiction because it

"raises significant federalism concerns." Mulcahey, 29 F.3d at 151 (citing Shamrock Oil & Gas

Corp. v. Sheets, 313 U.S. 100 (1941)); see also SC v. Boehringer lngelheim Roxane, Inc., No.

3:07-cv-00665-CMC, 2007 WL 1232156, at *1 (D.S.C. Apr. 26, 2007). Doubts as to the Court's

jurisdiction should weigh in favor ofremanding to state court. Mulcahey, 29 F.3d at 151.

III.     Discussion

         The federal officer removal statute authorizes removal to federal court of any civil action

or criminal prosecution commenced in state court against "any officer (or any person acting



                                                   2
    2:18-mn-02873-RMG           Date Filed 09/27/19      Entry Number 320        Page 3 of 6




under that officer) of the United States or of any agency thereof, in an official or individual

capacity, for or relating to any act under color of such office." 28 U.S.C. § 1442(a)(l). Thus, a

private defendant, such as a government contractor, who seeks to remove a case under §

144l(a)(l) must show (1) that it was a "person acting under" a federal officer, see e.g., Watson v.

Philip Morris Cos., 551 U.S. 142, 147 (2007); Ripley v. Foster Wheeler LLC, 841 F.3d 207,209

(4th Cir. 2016); (2) that it has a "colorable federal defense," Jefferson Cnty. v. Acker, 527 U.S.

423, 431 (1999); and (3) that the charged conduct was carried out for or in relation to the

asserted official authority, see 28 U.S.C. § 1442(a)(l). "In imposing these requirements, the

statute aims to protect the Federal Government from interference with its 'operations,' primarily

by providing 'a federal forum for a federal defense."' Sawyer v. Foster Wheeler LLC, 860 F.3d

249,254 (4th Cir. 2017) (quoting Watson, 551 U.S. at 147).

       Here, Tyco/Chemguard is a "person" under § 1442(a)(l), which includes "companies,

associations, firms [and] partnerships." Papp v. Fore-Kast Sales Co., 842 F.3d 805, 812 (3d Cir.

2016). The phrase "acting under" is "broad" and should be "liberally construed" in favor of the

removing Defendant. Watson, 551 U.S. at 147. When a private entity is involved, the phrase

"acting under" is interpreted to "contemplate a relationship where the government exerts some

'subjection, guidance, or control." Sawyer, 860 F.3d at 255 (quoting Watson, 551 U.S. at 151).

"[C]ourts have unhesitatingly treated the 'acting under' requirement as satisfied where a

contractor seeks to remove a case involving injuries arising from equipment that it manufactured

for the government." Sawyer, 860 F.3d at 255 (emphasis in original). New York alleges that

Tyco/Chemguard defectively designed AFFF products containing PFOS/PFOA, which were then

"stored and/or used" at various sites across the state, including certain civilian airports. The

complaint does not allege how the AFFF products arrived to the sites, but New York's argument



                                                 3
    2:18-mn-02873-RMG            Date Filed 09/27/19      Entry Number 320         Page 4 of 6




for remand is primarily that because Tyco/Chemguard sold a portion of the AFFF products to

civilian airports and a portion to the U.S. military, that Tyco/Chemguard were not "acting under"

a federal officer when it designed the AFFF products. Designing AFFF products to military

specifications ("MilSpec") promulgated by the Department of Defense, including that the

products contain the chemical class to which PFOS/PFOA belong, as Tyco/Chemours allege,

may constitute "acting under" the military's guidance.        The Court should reject a "narrow,

grudging interpretation of the [federal officer removal] statute, recognizing that one of the most

important reasons for removal is to have the validity of the defense of official immunity tried in

federal court." Acker, 527 U.S. at 431.

       Second, and relatedly, Tyco/Chemguard have a "colorable" federal defense of

government contractor immunity. To assert government contractor immunity to tort liability,

Tyco/Chemguard must demonstrate that "(1) the United States approved reasonably precise

specifications; (2) the equipment conformed to those specifications; and (3) the supplier warned

the United States about the dangers in the use of the equipment that were known to the supplier

but not to the United States." Boyle v. United Techs. Corp., 487 U.S. 500,512 (1988). "Removal

need not be justified as to all claims asserted in the plaintiffs' complaint; rather, the defense need

only apply to one claim to remove the case." Sawyer, 860 F.3d at 257.              Tyco/Chemguard

demonstrate this colorable defense where they contend that the AFFF products were

manufactured according to MilSpec, which included specifications for the chemical class that

includes PFOS/PFOA.       The defense need not be "clearly sustainable" to justify removal as

merely "colorable." Acker, 527 U.S. at 432 ("We therefore do not require the officer virtually to

'win his case before he can have it removed."').




                                                   4
      2:18-mn-02873-RMG         Date Filed 09/27/19      Entry Number 320        Page 5 of 6




        Last, Tyco/Chemguard sufficiently demonstrate that they "engag[ed] in government-

directed conduct causally related to the plaintiff['s] claims." Sawyer, 860 F.3d at 254. To satisfy

this "causation requirement" of removal on the basis of the federal officer statute, non-

governmental corporate defendants such as Tyco/Chemguard "must demonstrate that the acts for

which they are being sued . . . occurred because of what they were asked to do by the

Government." Isaacson v. Dow Chem. Co., 517 F.3d 129, 137 (2d Cir. 2008) (emphasis in

original). This is met where there is a "causal nexus between the allegedly tortious conduct and

asserted official authority," which "has been interpreted broadly." Brady v. XE Servs LLC, No.

5:09-CV-449-BO, No. 5:09-CV-450-BO, 2010 WL 11566021, at *2 (E.D.N.C. May 18, 2010).

For this, the Court looks to whether Tyco/Chemguard demonstrated that their alleged acts

"occurred while [they] were performing their official duties." Isaacson, 517 F.3d at 137-38

(emphasis in original). New York's claims arise out of use of AFFF products that it claims

Tyco/Chemguard designed, and for which the military imposes MilSpec standards. The Court

should "credit the [removing defendant's] theory of the case" and finds that the causation

element of federal officer removal is satisfied here. Acker, 527 U.S. at 432.

        Because the elements of § 1442(a)(l) are satisfied, entitling Tyco/Chemguard to have

removed New York's tort claims and Tyco/Chemguard's federal defense to federal court, New

York's motion to remand must be denied.

IV.     Conclusion

        For the foregoing reasons, the State of New York's motion to remand (Dkt. No. 230) is

DENIED.

        AND IT IS SO ORDERED.




                                                 5
    2:18-mn-02873-RMG        Date Filed 09/27/19   Entry Number 320       Page 6 of 6




                                               Richard-Mar~eif?
                                               United States District Court Judge
September< -7 ' 2019
Charleston, South Carolina




                                           6
